Dismissed and Memorandum Opinion filed February 8, 2007








Dismissed and Memorandum Opinion filed February 8,
2007.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00816-CV
____________
 
JIM SMITH D/B/A JIM SMITH TOOL,
Appellant
 
V.
 
SEAL‑RITE
PLASTICS CORP, Appellee
 

 
On Appeal from
County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause
No. 742,500
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed May 10, 2005.  On January 31, 2007, the parties filed a
motion to dismiss the appeal in order to effectuate a compromise and settlement
agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 8, 2007.
Panel consists of Justices Frost, Seymore, and
Guzman.